UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 WALEED SAID BN SAID ZAID,
           Petitioner,
                  v.                                            Civil Action No. 05-1646 (JDB)
 BARACK H. OBAMA, et al.,1
           Respondents.


                                               ORDER

       Upon consideration of [141] petitioner's motion for extension of time, and the entire

record herein, it is hereby ORDERED that the motion is GRANTED. The Court's Case

Management Order is amended as follows:

       1.        Petitioner's motion for additional discovery under section I.E.2 shall be filed by

                 not later than February 12, 2009; respondents' opposition shall be filed by not later

                 than February 17, 2009; and respondents shall produce additional discovery under

                 section I.E.2 by not later than February 28, 2009.

       2.        Petitioner shall file his traverse pursuant to section I.G by not later than March 6,

                 2009.

       3.        The parties shall meet and confer and file a status report pursuant to section I.H by

                 not later than March 11, 2009.

       4.        A status hearing will be held pursuant to section I.H. on March 13, 2009 at 3:00

                 p.m. in Courtroom 8.



       1
        Former President George W. Bush was named as the original lead respondent in this
case. Pursuant to Federal Rule of Civil Procedure 25(d), the Court automatically substitutes his
successor, President Barack H. Obama, as the new lead respondent.
These amended dates do not affect any other date set forth in the Court's December 22, 2008

Case Management Order.

        SO ORDERED.


                                                                  /s/
                                                          JOHN D. BATES
                                                       United States District Judge

Date:   February 3, 2009




                                              -2-